This cause is submitted on application for a rehearing for the reason that the court's attention had not been called to a recent decision by the Supreme Court of Ohio.
We have read the case referred to, which is In re Cattell,146 Ohio St. 112, 64 N.E.2d 416, 164 A.L.R., 312, and we still adhere to our former ruling. That case involved an action for divorce in which a restraining order was granted whereby the husband was enjoined from interfering with the wife's exclusive use and occupancy of the home. The bond was fixed at $25 and it was allowed to be given by cash deposit with the clerk of court. A violation of the restraining order was charged and the husband was found guilty of contempt *Page 560 
of court and sentenced to five days in prison. A petition for a writ of habeas corpus was filed and the court held that the trial court had no authority to prescribe or accept a deposit of money in lieu of the bond required by Section 11882, General Code, that no proper bond having been given the injunction never became operative and the Common Pleas Court acquired no jurisdiction to punish, for there could be no violation if the required bond was not given.
Now, in the instant case, under the same process of reasoning, if the temporary alimony award was a void order, the writ should be allowed, but we do not find such to be the fact. Section 11994, General Code, authorized the allowance of "alimony to either of the parties for his or her sustenance and expenses during the suit." That provision of the Code vests in the court a discretion to allow temporary alimony and legal expenses to either party, even though the parties are living together in the same house, as alleged in the petition. There may be still a need on the part of the wife for sustenance money, such as food, clothing, medicine, etc. Shelter does not mean sustenance, but it is included in the term. We are of the opinion the trial court had jurisdiction to make the award.
The application for a rehearing is denied.
Application denied.
WISEMAN, P.J., MILLER and HORNBECK, JJ., concur.
 *Page 1